DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This action is in response to the filing made 9/30/2021.
	Claims 1-20 are pending.

Allowable Subject Matter
Claims 5-10, 13-15, 18-20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1 – Stored water system
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0209084 to Nelson, US 4,340,030 to Molivades, and US 2007/0199337 to Otake.
Regarding claim 1, Nelson teaches a controller, comprising:
one or more processors configured to: (controller, 152, par. 44, Fig. 7b, controller includes data processors, abstract)
determine whether a water temperature in a condenser coil is above a first setpoint (par. 44).
communicate a first control signal, wherein content of the first control signal depends on whether the water temperature in the condenser coil is above the first setpoint  (par. 44, signal to de-energize compressor when temperature is greater than or equal to s set point).             
Nelson does not teach, that these operation occur when a valve is open to a first flow setting that permits warm water to flow from a stored water system to the condenser coil.
Molivadas teaches a solar heating system with a water cooled condenser, and that hot water from a storage tank can be circulated to the condenser to prevent the condenser from freezing (col. 22, 40-65).
Otake teaches a system that can utilize solar heat, and which uses water lines with water supply valves (602, Fig. 5, par. 158) 
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Nelson, in view of Molivasdes, and Otake, to utilize solar energy heated water (to reduce operating costs), that is connected to the condenser via water lines with control valves, and to close the valve if the water temperature gets above the set point.  

Regarding claims 2, 3, Nelson as modified teaches the controller of Claim 1, but does not teach, 
Claim 2 - in response to a determination that the water temperature in the condenser coil is not above the first setpoint when the valve is open to the first flow setting, the first control signal indicates to turn on ambient heating.
Claim 3 - wherein the ambient heating comprises resistance heaters positioned proximate the condenser coil.
Molivades teaches that in addition to using solar heating, electrical resistance heart can be used to heat the water.
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Nelson, in view of Molivasdes, in order to utilize an additional source of energy to heat the water if the solar energy alone is not sufficient.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0209084 to Nelson, US 4,340,030 to Molivades, US 2007/0199337 to Otake, and US 4,060,997 to Shultz.
Regarding claim 4, Nelson as modified teaches the controller of Claim 2, but wherein the one or more processors are further configured to communicate a low temperature alarm.
Shultz teaches a water temperature logic module with a low temperature indicator lamp. (col. 6, 50-60).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Nelson, in view of Shultz, to provide some type of indication to the user that a freezing condition may be about to occur, and whether it is visual or audible can depend upon the personal preferences of the end user. 
Claims 11, 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0209084 to Nelson, US 4,340,030 to Molivades, US 2007/0199337 to Otake, and US 2013/0025301 to Maitani.
Claims 11 and 12 are substantively the same scope as claims 1 and 2 except for the non-transitory computer readable instructions.
Maitani teaches a heat pump hot water supply system with a non-transitory computer readable storage medium (claim 7).  
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Nelson, in view of Maitani, in order to provide operating instructions suitable for performing the desired automated functions.     
	Claims 16, 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0209084 to Nelson, US 4,340,030 to Molivades, and US 2007/0199337 to Otake.
Claims 16 and 17 are substantively the same scope as claims 1 and 2 except for a valve configured to permit warm water to flow from a stored water system to the condenser coil when the valve is open
Otake teaches a refrigeration system that provides hot water (par. 8), and which uses a valve (35) to regulate water flow into the hot water tank. (par. 33)
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Nelson, in view of Otake, in order to provide a means for controlling the rate and amount of water in and out of the hot water tank.    
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/           Primary Examiner, Art Unit 3763